DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art, including Kitamura et al. and Imai non-applied pertinent arts listed below, failed to disclose or fairly suggest a method of manufacturing silicon carbide semiconductor device comprising, along with other recited claim limitations, 
sequentially forming and stacking a metal film containing aluminum and a nickel film in the plurality of first openings and the second opening, to thereby form a metal material film; generating a compound layer in the plurality of first openings and the second opening of the oxide film, through self-alignment using the oxide film as a mask, the compound layer being generated by a first heat treatment causing the metal material film and the semiconductor substrate to react with each other; 50removing an excess part of the metal material film after generating the compound layer, the excess part excluding the compound layer; forming a nickel silicide film in ohmic contact with the semiconductor substrate, by generating nickel silicide in the compound layer through a second heat treatment after removing the excess part, the second heat treatment being performed at a temperature higher than a temperature of the first heat treatment; forming a contact hole that connects the plurality of first openings and the second opening with one another, the contact hole being formed by removing parts of the oxide film in the active region, after forming the nickel silicide film; forming, in the contact hole, a first electrode in which a titanium film that is in contact with the first-conductivity-type region and forms a Schottky junction with the first-conductivity-type region, and a metal electrode film that contains aluminum are sequentially stacked; and forming a second electrode at the second main surface of the semiconductor substrate.
Claims 2-10 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding claim 11, prior art, including Kitamura et al. and Imai non-applied pertinent arts listed below, failed to disclose or fairly suggest a silicon carbide semiconductor device comprising, along with other recited claim limitations, the plurality of first second-conductivity-type regions being in contact with the first-conductivity-type region; a second second-conductivity-type region provided in the first- conductivity-type region to have an entire area of the connecting region, at the first main surface of the semiconductor substrate, the second second- conductivity-type region being in contact with the first-conductivity-type region; an oxide film provided on the first main surface of the semiconductor substrate in the termination region, the oxide film having an inner end that faces the active region, the connecting region being between the active region and the oxide film; a first silicide film in ohmic contact with the plurality of first second- conductivity-type regions; a second silicide film in contact with the inner end of the oxide film and in ohmic contact with the second second-conductivity-type region; a first electrode in which a titanium film and a metal electrode film containing aluminum are stacked sequentially on the first main surface of the semiconductor substrate, the titanium film being in contact with and forming a Schottky junction with the first-conductivity-type region, and being in contact with and connected to the first silicide film and the second silicide film; and a second electrode provided at the second main surface of the semiconductor substrate. Claims 12-15 depend from claim 11 and hence are allowed for the same reason therein.

Kitamura et al. (20180158914)
Imai (20140061674)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        11/29/2021